Citation Nr: 1618339	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  09-11 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a back/spine disorder.

3.  Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to March 1978 and was in the Wyoming Air National Guard from July 1997 to October 2001.

These matters before the Board of Veterans' Appeals (Board) are on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2014, the case was remanded for a Board hearing, which was conducted by videoconference in October 2014.  The Veteran and his spouse testified, and a transcript of the hearing is associated with the Veteran's claims folder.

The matter of entitlement to service connection for COPD was previously before the Board, most recently in January 2015, when it was remanded for additional development.  There has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In the same January 2015 decision, the Board denied the Veteran's claims for entitlement to service connection for a back/spine disorder and bronchitis.  The Veteran thereafter appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2015 Order, the Court granted a Joint Motion for Remand, vacated a portion of the January 2015 Board decision, and remanded the matter for readjudication consistent with the motion.

The issues of entitlement to service connection for a back/spine disorder and bronchitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran had COPD causally related to active service.


CONCLUSION OF LAW

The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122 (2000).

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice was provided in March and August 2007.
With regard to the duty to assist, the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's statements in support of the claim.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Additionally, in May 2015 the Veteran underwent a VA examination.  The Board finds that the examination and opinion are adequate.  The examiner considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Analysis

The Veteran claims service connection for COPD as a result of exposure to hazardous materials, chemicals, jet fumes, solvents, hydraulic fluids, and jet fuel.  In support of his claim, he submitted a job description for "aerospace ground equipment" (his MOS in service) which included exposure to "hazardous material and waste."

Service treatment records show treatment for a cough in May 1973, felt to be from an upper respiratory infection.  In February 1976, there were complaints of a cough, chest congestion, and a temperature, assessed as upper respiratory infection, bronchitis, and viral syndrome.  On the Veteran's service discharge examination in March 1978, he denied having or having had pulmonary symptoms and diseases and his lungs and chest were normal.

Post-service, on VA evaluation in September 1987, the Veteran was assessed with mild reactive airways disease exacerbated by smoking.  A private medical record from about 1990 (when the Veteran was 36 years old) shows a cough, assessed as an upper respiratory infection.  Bronchitis was assessed privately when the Veteran was 37 years old in January 1991.  At the time, there was a 2-day history of a cough.  The Veteran was seen by VA in April 1996 for acute bronchitis.  He reported the onset of anterior chest pain with a burning heaviness and pressure sensation, with the pain beginning on the morning of admission.  VA noted bronchitis/reactive airway disease in February 1997 and July 2000.  Dundy County hospital treated the Veteran for laryngotracheal bronchitis in January 2002. Bronchitis was treated in September and October 2006.

The Board notes that in many statements from the Veteran, he has focused on his claim for service connection for bronchitis, even when disagreeing with decisions related to the claim for service connection for COPD.  However, the claim for service connection for bronchitis is being remanded below and is not being decided at this time.  The analysis here is focused exclusively on COPD.

Post-service treatment records indicate that diagnosis and treatment for COPD began in 2005, nearly 30 years after active service.  Pursuant to the Board remand, the Veteran underwent a VA examination to assess his COPD in May 2015.  The report notes the 2005 diagnosis of COPD.  The examiner also noted that the STRs "indicate a diagnosis of bronchitis, upper respiratory, and mild reactive airway disease exacerbated by smoking.  He is currently being prescribed Formoterol Fumarate BID in addition to oral Theophylline BID for SOB.  Recent PFTs were completed which indicated reduced FVC, FEV1, FEV1/FVC ratio and FEF 25-75% indicating airway obstruction.  Response was found following administration of bronchodilators--final conclusion of moderate obstructive airway disease.  It was noted on the PFT report that he does smoke 1 [pack per day] and has for approximately 20 years."

The examiner noted X-rays taken in May 2014 that showed "no evidence of acute infiltrates or consolidation.  Prominent left and right hilar shadows appear grossly unchanged from [the] prior exam on 01/23/14.  Somewhat prominent bronchovascular markings [are] also unchanged.  No definite effusions.  Cardiac silhouette is within normal limits.  No evidence of pneumothorax."

The examiner opined that it "is less likely than not (less than 50 percent probability), that his current diagnosed COPD is a result of service related exposures."  The following rationale was provided: "While it is likely that the Veteran was exposed to lung irritants during active duty (i.e. jet solvents, hydraulic fluids, [and] possible other chemicals based on his job duties), it would be mere speculation to say that those exposures would have directly resulted in his current diagnosis of COPD, especially given his long term smoking history (which most likely has resulted in his current diagnosed lung condition)."

Based on this opinion, the medical evidence weighs against a finding of service connection for COPD.  The examiner opined that the probable cause of the Veteran's COPD is the Veteran's smoking of cigarettes and not exposure to any hazardous materials or fumes during service.  Although the examiner said it would be "mere speculation" to say whether in-service chemical exposures caused the Veteran's COPD, the examiner was more clear in saying that the Veteran's smoking history was the likely cause of his currently diagnosed COPD.  It is clear from the context of the opinion that the inability to opine on whether chemical exposure was the cause of COPD is not because the examiner is uninformed, but rather is an assessment arrived at after considering all relevant medical information that may have bearing on the opinion; including the Veteran's history of smoking.  Cf. Jones v. Shinseki, 23 Vet. App. 382 (2010).  There are extensive post-service treatment records concerning the Veteran's pulmonary system and COPD.  However, there are no medical opinions in the claims file that indicates that the Veteran's COPD is related to any indecent or exposure during service.  Therefore, there is no medical evidence that weighs in favor of service connection for COPD.

The Board also considered the lay statements of the Veteran.  Although lay persons are competent to provide opinions on some medical issues, the disability at issue, COPD, could have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran, as a lay person, is not competent to offer an opinion on the issue here.

Further, as noted above the Veteran's statements have largely been focused on the issue of bronchitis, not specifically on COPD.  Entitlement to service connection for bronchitis is not being decided here.

In sum, the evidence of record does not support a finding that service connection is warranted.  The Veteran's separation examination found normal clinical results after evaluation of his lungs.  There is an absence of treatment records from service until 2005 noting COPD.  The competent and probative evidence of record is against the claim.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for COPD is denied.


REMAND

The Veteran was afforded a VA examination to assess his back in January 2013.  The VA examiner concluded that it was less likely than not that the Veteran's current back disorder was incurred in or caused by service.  The reasons provided were that the examiner saw no evidence of multiple injuries.  The report noted one service treatment record showing a head injury in June 1976 with no mention of back problems.

The Joint Motion indicates that the examination is inadequate because the examiner failed to consider additional service treatment records indicating back issues, specifically in October 1973 and March 1978.  Thus, as the January 2013 opinion is inadequate, a new medical opinion must be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Regarding the issue of service connection for bronchitis, the Veteran underwent a VA examination in January 2013.  The examiner concluded, in part, that the Veteran has not had any bronchitis since the claim was filed in March 2007.

The Joint Motion indicates that there is some indication of bronchitis during the claims period.  For example, in March 2009, "Dr. R.C-S." assessed the Veteran with "[p]robable bronchitis with COPD [chronic obstructive pulmonary disease] exacerbation."  The Board cannot make a decision based on that opinion because it is speculative.  Additionally, in an October 2010, VA treatment record, there is an assessment of chronic bronchitis but it appears unclear whether the Veteran is noted as having a current diagnosis of bronchitis or if it is just a note that he has had bronchitis in the past.  Thus, a new examination must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to the VA examiner who provided the January 2013 VA examination of the Veteran's back, if available, otherwise the opinion must be sought from a similarly qualified provider, as to the current nature and likely etiology of the Veteran's back condition.  After reviewing the record, the examiner should address the following:

Based on the examination and review of the record, the examiner should offer an opinion as to the etiology of any back disorder diagnosed, to include whether it is at least as likely as not (50 percent or more likelihood) that any currently demonstrated back disorder is related to the Veteran's military service.  The examiner must comment on the service treatment records documenting injuries and treatment of the head and/or back in October 1973, June 1976, and March 1978.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.

If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an examination.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed bronchitis.  The claims file and all pertinent records must be made available to the examiner for review.

All appropriate tests and studies should be conducted. After reviewing the record and examining the Veteran, the examiner should address the following:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has bronchitis, and, if so, whether bronchitis had its clinical onset during active duty service or is related to any in-service disease, injury or event.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


